Citation Nr: 1536125	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO. 10-28 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976 and from September 1976 to September 1992. A total disability evaluation based on individual unemployability is in effect from May 2014.

This case was last before the Board of Veterans' Appeals (Board) in May 2015 and remanded the case to the Appeals Management Center (AMC) in Washington, D.C. The Board directed the AMC to request all additional VA treatment records, including, but not limited to the records of the Veteran's treatment from November 2012 through June 2015 at or through the VA medical center (MC) in Louisville, Kentucky. The Board also directed the AMC to request the Veteran's records from the Social Security Administration. 

Following the requested development, the AMC confirmed and continued the denial of entitlement to service connection for a psychiatric disorder. Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1. A psychiatric disorder, primarily diagnosed as depression and anxiety, was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service. 

2. The preponderance of the evidence is against a finding that the Veteran's psychiatric disorder is proximately due to or has been aggravated by a disorder for which service connection has already been established. 






CONCLUSIONS OF LAW

1. A psychiatric disorder, including the claimed PTSD, is not the result of a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2015). 

2. The Veteran does meet the criteria for secondary service connection for a psychiatric disorder. 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claim of entitlement to service connection for a psychiatric disorder. After reviewing the record, the Board finds that the VA has met that duty.

After the claim was received, the RO advised the Veteran by letter of the elements of service connection and informed him of his and the VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. In addition, the Board notes that the Veteran is a former VA Veterans Service Representative, and therefore should be well-familiar with the VA's claims procedures. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and records reflecting his post-service treatment by the VA and by private health care providers. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).
The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal. He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131. Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred. 38 C.F.R. § 3.304(f).

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established. 38 C.F.R. § 3.310(a). Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310(b). .

The applicable law and regulations also permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim." Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 


Analysis of the Claim 

During the Veteran's February 1972 service entrance examination, he responded "No", when asked if he then had, or had ever had, depression or excessive worry, difficulty sleeping, or nervous trouble of any sort. On examination, his psychiatric processes were normal. His mental health was presumed to have been in sound condition at the time he entered the service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). 

The Veteran's service treatment records are negative for any findings of a chronic, identifiable psychiatric disorder. In November 1989, the Veteran was seen at the medical clinic and reported a five year history of stressors, including his mother's death, relocation associated with a permanent change of station, and participation at the Non-Commissioned Officers Academy. It was noted that he was seeing the chaplain for help. On examination, the Veteran was alert and oriented without issues in his thought processes or suicidal ideation. The assessment was grief. 

Approximately 3 years after his discharge, in October 1995, the Veteran was admitted to the Norton Hospital, complaining of severe anxiety and depression. He reported a long history of marital difficulties and that he and his wife were contemplating a divorce. Following 3 days of hospitalization, he was discharged with a diagnosis of major depression, single episode. 

The Veteran was next treated for psychiatric problems in July 2006. An initial assessment and intake evaluation at a VA Mental Health Clinic revealed depression and stress after he accidentally discharged his weapon, while on duty as a VA police officer. Two physicians concurred that the primary diagnosis was adjustment disorder. Other diagnoses included rule out adjustment disorder with anxiety and depressed mood, rule out major depressive disorder, and rule out generalized anxiety disorder. The Veteran did not describe symptoms suggestive of posttraumatic stress disorder (PTSD), panic disorder, obsessive/compulsive disorder, or other anxiety disorders. 

In December 2007, the VA treated the Veteran for depression, associated with his service-connected back pain, and in April 2008, he continued to experience situational stressors, including his wife's heart attack and his daughter and grandchild moving away. 

During December 2008 outpatient treatment by the Veteran's private physician, C. M., M.D., the Veteran reported that he was feeling stress due to his wife's illness. The diagnosis was depression. It was noted that depression could be caused by a chemical imbalance in the brain. 

During the course of the appeal, the Veteran was examined by the VA on several occasions to determine the nature and etiology of any psychiatric disorder. 
In May 2010, he was examined to determine whether or not he had PTSD. He alleged that a good friend had been killed while being medically evacuated from the submarine on which they were stationed. That stressor was later confirmed by the United States Center for the Research of Unit Records (now the U. S. Army and Joint Services Records Research Center (JSRRC)). 

However, the examiner stated that the Veteran did not meet the numbing criteria or avoidance symptoms for a diagnosis of PTSD. The diagnosis was mood disorder not otherwise specified. The examiner noted that it had had its onset in the mid-1990's due to a situational factor, divorce, and that it was less likely than not caused by the reported military trauma. 

Following a January 2013 VA psychiatric examination, the diagnosis was caffeine-induced anxiety disorder. The examiner opined that it was less likely than not related to the Veteran's active service. The examiner noted that the Veteran's caffeine-induced anxiety had been noted in his Problems List and was consistent with the Veteran's report of a high level of consumption of caffeinated beverages. The examiner stated that it was not related in any way to the Veteran's military service. The examiner further confirmed the Veteran's previously diagnosed mood disorder and hospitalization for suicidal ideation were specifically related to his divorce. 

The VA examiner noted that the Veteran did not meet many of the criteria for a diagnosis of PTSD, such as persistently reexperiencing the stressor, persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, or persistent symptoms of increased arousal. The VA examiner also noted that the military stressor had occurred relatively early in the Veteran's military service but had produced no objective indicia of a significant impact on the Veteran. He continued to serve the remaining 14 years of his career and had done quite well overall. He had achieved the top enlisted rank (E9 Master Chief), a rank reportedly held by only 3 percent of enlisted men. Following service, he had been employed full-time with the VA Regional Office and had completed almost 17 years of Federal civilian service. In short, the examiner found little to suggest any significant occupational or social impairment over the years since the stressor event. 

In January 2014, the Veteran, against underwent a VA psychological evaluation. The examiner found that the Veteran's symptom constellation was most consistent with a depressive disorder and accounted for his persistent depressed mood, fatigue, lethargy, poor sleep, and general ennui. The examiner confirmed that the Veteran did not meet diagnostic criteria for PTSD. As above, the Veteran failed to endorse sufficient avoidance behavior to meet the requirements for a PTSD diagnosis. The examiner also noted some personality traits suggestive of avoidant personality disorder but that there was insufficient to meet the full criteria for a formal diagnosis. 

In addition, the January 2014 VA examiner found that the Veteran depressive disorder was less likely than not proximately due to or the result of the Veteran's service connected conditions: degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling; a bilateral hearing loss disability, evaluated as 10 percent disabling effective May 27, 2008 and 20 percent disabling, effective February 6, 2015; chronic sinusitis with allergic rhinitis, evaluated as 10 percent disabling; radiculopathy of the left lower extremity, evaluated as 10 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; hemorrhoids, evaluated as noncompensable; and a left scalp scar, evaluated as noncompensable. 

The VA examiner noted that not once during the examination did the Veteran attribute his symptoms of depression and anxiety to his medical conditions. The examiner found that the Veteran had had difficulty identifying the factors that had contributed to his depression and stated "it is just me" and that he has been this way "since childhood." He did report that when he had been hospitalized for depression and suicidal ideation in the mid-nineties. That hospitalization had been in reaction to a divorce, after his wife discovered that he had been cheating on her. The Veteran reportedly felt guilty about his behavior during his marriage and had been experiencing depression and severe anxiety concerning events in his life. 

The VA examiner concluded that depression was a common psychiatric condition that was the product of a complex interaction between multiple biological and psychosocial factors. The examiner acknowledged the service-connected lumbar spine condition was probably one of several factors contributing to his depression but that it was not the primary reason. The examiner also stated that there was no evidence that any of the Veteran's other service connected disabilities had played a significant role in his depression. Finally, the VA examiner noted that there was no evidence that the Veteran's depressive condition had been permanently aggravated by any of his service-connected conditions. The examiner reported that in fact, the Veteran had been functioning at a high level in spite of his depression.

In October 2014, the claims file was reviewed by the psychologist who had performed the January 2014 examination. She reiterated that it was less likely than not that the Veteran's depression was due to his service-connected by the low back disability or had been permanently aggravated by any of the service-connected disabilities. The examiner noted that the date of onset of the depressive disorder preceded the date of onset of the lumbar condition. The examiner noted that during the January 2014 examination, when she asked the Veteran for the approximate date of the onset of his depressive symptoms, he had said that he been "this way" since childhood.

The January 2014 VA examiner also noted that the Veteran had numerous other risk factors for depression: situations that prompted the Veteran's psychological decompensation; a history of being physically and emotionally abused by an alcoholic father; and longstanding characterological traits consistent with avoidant personalty. The examiner reported that when the Veteran had sought mental health services in the nineties, his chief complaint had been marital stress, not his back condition. When the Veteran attended a Mental Health intake session in July 2006, the veteran reported anxiety and sleep disturbance in response to a stressor at work. Finally, when the veteran was asked to identify the main factors contributing to his depression in the January 2014 VA examination he did not identify his back condition or back pain as a contributory factor to his depression.

The VA examiner acknowledged that the Veteran's back pain had contributed to his depression but that the given the entire clinical picture, including numerous other risk factors, it was unlikely that the back condition was the main reason why the Veteran was depressed or continued to be depressed. When considering all of the risk factors, including the back pain, the VA examiner concluded that Veteran would be depressed even if he did not suffer from the service-connected back condition.

Finally, the VA examiner found no evidence in the record that the Veteran's depression had been permanently aggravated by any of his service-connected conditions. The examiner stated that during the examination rhe Veteran had dated his depression back to his childhood. She noted that he had never indicated that it was any worse today than prior to entry into military service or prior to his development of his numerous service connected medical condition. Absent any contention or finding that his depression was any worse, she concluded that aggravation had not occurred.


During VA outpatient psychotherapy in March 2015, the Veteran was found to have PTSD. That was associated with a sexual assault which had occurred at age 13. 

In June 2015, the VA received a report of a September 2014 psychiatric examination performed for the Social Security Administration. The Veteran reported problems with concentration and noted that he was receiving monthly counseling through the VA. He also reported poor sleep due to pain and bad dreams. He noted his history of an inservice stressor and the firearms incident after service. Following the examination, the diagnoses were major depressive disorder, recurrent, moderate and anxiety disorder, not otherwise specified, with PTSD symptoms. 

The preponderance of the evidence is against the claim and the appeal will be denied. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);
(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran contends that his psychiatric disorder was first manifested in service and that it has continued since that time. In particular, he states that it is the result of a stressful incident in service in which a close friend of his was killed. He states that he has recurrent intrusive thoughts of that incident, as well as associated sleep impairment and that service connection is warranted for PTSD. Therefore, he maintains that service connection is warranted on a direct basis. In the alternative, he contends that he has depression due to chronic pain from his service-connected back condition Therefore, he maintains that service connection for depression is warranted on a secondary basis. 

The Veteran is competent to report what he experienced during and since his retirement from the service. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his stress or sleep impairment. The question of an etiologic relationship between an injury or disease or stressful event and the development of a chronic, identifiable, residual psychiatric disorder involves a medical issue. Thus, the question of etiology may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316. 

Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of her symptoms supporting a later diagnosis of an inservice disorder. Not only is a chronic, identifiable psychiatric disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record. Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran.). His lay assertions have been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77 .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings. The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran. Curry v. Brown, 7 Vet. App. 59 (1994). However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30 (1993).

A review of the evidence is negative for any complaints or clinical findings of a psychiatric disorder in service. Although he was treated for grief in November 1989, there were no findings that the Veteran's complaints represented manifestations of a chronic, identifiable psychiatric disorder. 

A psychiatric disorder, diagnosed as a single episode of major depression was not manifested until October 1995, several years after service. It was reportedly due to marital difficulties rather than to any inservice incident. 

The Veteran was not treated again for psychiatric problems for approximately 10 years. In 2006, he was seen for stress after accidently discharging his weapon while employed as a VA police officer. Two VA physicians at the Mental Health Clinic agreed that his stress was associated with adjustment disorder. Again, there was no evidence of any relationship to service. 

The Veteran continues to receive regular VA psychiatric care from the VA, primarily for anxiety and depression. However, the preponderance of the evidence, including multiple VA examinations, is against a finding that either disorder is in any way related to service. 

Although the Veteran has a confirmed stressor in service, a diagnosis of PTSD has not been confirmed. During VA examinations in May 2010, January 2013, and January 2014, different VA examiners concurred that the Veteran did not experience several of the criteria to support a diagnosis. He did not persistently re-experience the stressor, persistently avoid stimuli associated with the stressor, or exhibit numbing of general responsiveness. Rather, he was found to have episodes of anxiety and depression which were, generally, associated with situations unrelated to service: e.g., marital difficulties, his wife's health, and a work-related event. Accordingly, the presence of PTSD was not established in accordance with 38 C.F.R. § 4.125(a).

In the alternative, the Veteran contends that his psychiatric disorder is due to or has been aggravated by his service-connected disorders. Again, however, the preponderance of the evidence is against that claim. While the most recent VA examiner acknowledges that depression may be caused or aggravated by chronic pain, she finds that it is not the primary reason. She notes that depression is the product of a complex interaction between multiple biological and psychosocial factors, and that the Veteran's back pain was but one of those factors. She also noted the presence of situations that prompted the Veteran's psychological decompensation; a history of being physically and emotionally abused by an alcoholic father; and longstanding characterological traits consistent with an avoidant personalty. When considering all of the risk factors, including the back pain, the VA examiner concluded that Veteran would be depressed even if he did not suffer from the service-connected back condition. 

In light of the foregoing discussion, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a chronic, identifiable psychiatric disorder had its onset in service or that there is a nexus between his current anxiety and depression and service. In addition, the Board finds that the preponderance of the evidence is against a finding that the Veteran's psychiatric disorder is proximately due to or has been aggravated by a disorder for which service connection has already been established. Therefore, the Veteran does not meet the criteria for service connection on a direct or secondary basis. Accordingly, service connection for a psychiatric disorder is not warranted. 

In arriving at this decision, the Board has considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


